
	
		I
		111th CONGRESS
		1st Session
		H. R. 1826
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Larson of
			 Connecticut (for himself, Mr. Nadler of
			 New York, Ms. Pingree of
			 Maine, Mr. Jones,
			 Mr. Platts,
			 Mr. Cooper,
			 Mr. Holt, Mr. Cohen, Mr.
			 Heinrich, Mr. Polis of
			 Colorado, Ms. Edwards of
			 Maryland, Mr. Capuano, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the financing of House elections, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited
			 as the Fair Elections Now
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Fair elections financing of House election
				campaigns
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility requirements and benefits of fair
				elections financing of House election campaigns.
						Title V—Fair elections financing of House election
				  campaigns
						Subtitle A—General provisions
						Sec. 501. Definitions.
						Sec. 502. Fair Elections Fund.
						Subtitle B—Eligibility and certification
						Sec. 511. Eligibility.
						Sec. 512. Qualifying contribution requirement.
						Sec. 513. Contribution and expenditure
				  requirements.
						Sec. 514. Debate requirement.
						Sec. 515. Certification.
						Subtitle C—Benefits
						Sec. 521. Benefits for participating candidates.
						Sec. 522. Allocations from the Fund.
						Sec. 523. Matching payments for qualified small dollar
				  contributions.
						Sec. 524. Political advertising vouchers.
						Subtitle D—Administrative provisions
						Sec. 531. Fair Elections Oversight Board.
						Sec. 532. Administration provisions.
						Sec. 533. Violations and
				  penalties.
					Sec. 103. Prohibition on joint fundraising
				committees.
					Sec. 104. Limitation on coordinated expenditures by political
				party committees with participating candidates.
					Sec. 105. Deposit of proceeds from
				recovered spectrum auctions.
					Sec. 106. Designation of overpayments as
				contributions to Fair Elections Fund.
					Title II—Improving voter information
					Sec. 201. Broadcasts relating to all House
				candidates.
					Sec. 202. Broadcast rates for participating
				candidates.
					Sec. 203. FCC to prescribe standardized form for reporting
				candidate campaign ads.
					Title III—Responsibilities of the Federal Election
				Commission
					Sec. 301. Petition for certiorari.
					Sec. 302. Filing by all candidates with Commission.
					Sec. 303. Electronic filing of FEC reports.
					Title IV—Miscellaneous provisions
					Sec. 401. Severability.
					Sec. 402. Effective date.
				
			IFair
			 elections financing of House election campaigns
			101.Findings and
			 declarations
				(a)Undermining of
			 democracy by campaign contributions from private sourcesThe
			 House of Representatives finds and declares that the current system of
			 privately financed campaigns for election to the House of Representatives has
			 the capacity, and is often perceived by the public, to undermine democracy in
			 the United States by—
					(1)creating a culture that fosters actual or
			 perceived conflicts of interest, by encouraging Members of the House to accept
			 large campaign contributions from private interests that are directly affected
			 by Federal legislation;
					(2)diminishing or
			 appearing to diminish Members’ accountability to constituents by compelling
			 legislators to be accountable to the major contributors who finance their
			 election campaigns;
					(3)undermining the
			 meaning of the right to vote by allowing monied interests to have a
			 disproportionate and unfair influence within the political process;
					(4)imposing large,
			 unwarranted costs on taxpayers through legislative and regulatory distortions
			 caused by unequal access to lawmakers for campaign contributors;
					(5)making it
			 difficult for some qualified candidates to mount competitive House election
			 campaigns;
					(6)disadvantaging
			 challengers and discouraging competitive elections, because large campaign
			 contributors tend to donate their money to incumbent Members, thus causing
			 House elections to be less competitive; and
					(7)burdening
			 incumbents with a preoccupation with fundraising and thus decreasing the time
			 available to carry out their public responsibilities.
					(b)Enhancement of
			 democracy by providing allocations from the Fair Elections
			 FundThe House of Representatives finds and declares that
			 providing the option of the replacement of large private campaign contributions
			 with allocations from the Fair Elections Fund for all primary, runoff, and
			 general elections to the House of Representatives would enhance American
			 democracy by—
					(1)reducing the actual or perceived conflicts
			 of interest created by fully private financing of the election campaigns of
			 public officials and restoring public confidence in the integrity and fairness
			 of the electoral and legislative processes through a program which allows
			 participating candidates to adhere to substantially lower contribution limits
			 for contributors with an assurance that there will be sufficient funds for such
			 candidates to run viable electoral campaigns;
					(2)increasing the
			 public's confidence in the accountability of Members to the constituents who
			 elect them, which derives from the program's qualifying criteria to participate
			 in the voluntary program and the conclusions that constituents may draw
			 regarding candidates who qualify and participate in the program;
					(3)helping to reduce
			 the ability to make large campaign contributions as a determinant of a
			 citizen's influence within the political process by facilitating the expression
			 of support by voters at every level of wealth, encouraging political
			 participation, incentivizing participation on the part of Members through the
			 matching of small dollar contributions;
					(4)potentially saving
			 taxpayers billions of dollars that may be (or that are perceived to be)
			 currently allocated based upon legislative and regulatory agendas skewed by the
			 influence of campaign contributions;
					(5)creating genuine
			 opportunities for all Americans to run for the House of Representatives and
			 encouraging more competitive elections;
					(6)encouraging
			 participation in the electoral process by citizens of every level of wealth;
			 and
					(7)freeing Members
			 from the incessant preoccupation with raising money, and allowing them more
			 time to carry out their public responsibilities.
					102.Eligibility
			 requirements and benefits of fair elections financing of House election
			 campaignsThe
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:
				
					VFair elections
				financing of House election campaigns
						AGeneral
				provisions
							501.DefinitionsIn this title:
								(1)Allocation from
				the FundThe term allocation from the Fund means an
				allocation of money from the Fair Elections Fund to a participating candidate
				pursuant to section 522.
								(2)BoardThe
				term Board means the Fair Elections Oversight Board established
				under section 531.
								(3)Fair Elections
				qualifying periodThe term Fair Elections qualifying
				period means, with respect to any candidate for the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress, the
				period—
									(A)beginning on the
				date on which the candidate files a statement of intent under section
				511(a)(1); and
									(B)ending on the date
				that is 60 days before—
										(i)the date of the
				primary election; or
										(ii)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
										(4)Fair Elections
				start dateThe term Fair Elections start date means,
				with respect to any candidate, the date that is 180 days before—
									(A)the date of the
				primary election; or
									(B)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
									(5)FundThe
				term Fund means the Fair Elections Fund established by section
				502.
								(6)Immediate
				familyThe term immediate family means, with respect
				to any candidate—
									(A)the candidate’s
				spouse;
									(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or half-sister
				of the candidate or the candidate’s spouse; and
									(C)the spouse of any
				person described in subparagraph (B).
									(7)Matching
				contributionThe term matching contribution means a
				matching payment provided to a participating candidate for qualified small
				dollar contributions, as provided under section 523.
								(8)Nonparticipating
				candidateThe term nonparticipating candidate means
				a candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress who is not a participating candidate.
								(9)Participating
				candidateThe term participating candidate means a
				candidate for the office of Representative in, or Delegate or Resident
				Commissioner to, the Congress who is certified under section 515 as being
				eligible to receive an allocation from the Fund.
								(10)Qualifying
				contributionThe term qualifying contribution means,
				with respect to a candidate, a contribution that—
									(A)is in an amount
				that is—
										(i)not less than the
				greater of $5 or the amount determined by the Commission under section 531;
				and
										(ii)not more than the
				greater of $100 or the amount determined by the Commission under section
				531.
										(B)is made by an
				individual—
										(i)who is a resident
				of the State in which such Candidate is seeking election; and
										(ii)who is not
				otherwise prohibited from making a contribution under this Act;
										(C)is made during the
				Fair Elections qualifying period; and
									(D)meets the
				requirements of section 512(b).
									(11)Qualified small
				dollar contributionThe term qualified small dollar
				contribution means, with respect to a candidate, any contribution (or a
				series of contributions)—
									(A)which is not a
				qualifying contribution (or does not include a qualifying contribution);
									(B)which is made by
				an individual who is not prohibited from making a contribution under this Act;
				and
									(C)the aggregate
				amount of which does not exceed the greater of—
										(i)$100 per election;
				or
										(ii)the amount
				determined by the Commission under section 531.
										502.Fair Elections
				Fund
								(a)EstablishmentThere
				is established in the Treasury a fund to be known as the Fair Elections
				Fund.
								(b)Amounts held by
				FundThe Fund shall consist of the following amounts:
									(1)Appropriated
				amounts
										(A)In
				generalAmounts appropriated to the Fund, including trust fund
				amounts appropriated pursuant to applicable provisions of the Internal Revenue
				Code of 1986.
										(B)Proceeds from
				recovered spectrum auctionsAmounts deposited pursuant to section
				309(j)(8)(E)(ii)(II) of the Communications Act of 1934.
										(C)Designations of
				overpayments as contributionsAmounts appropriated to the Fund equivalent
				to the amounts of the overpayments of tax to which designations under section
				6097 of the Internal Revenue Code of 1986 apply.
										(2)Voluntary
				contributionsVoluntary contributions to the Fund.
									(3)Other
				depositsAmounts deposited into the Fund under—
										(A)section 513(c)
				(relating to exceptions to contribution requirements);
										(B)section 521(c)
				(relating to remittance of allocations from the Fund);
										(C)section 533
				(relating to violations); and
										(D)any other section
				of this Act.
										(4)Investment
				returnsInterest on, and the proceeds from, the sale or
				redemption of, any obligations held by the Fund under subsection (c).
									(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the United
				States in the same manner as provided under section 9602(b) of the Internal
				Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
				generalThe sums in the Fund shall be used to provide benefits to
				participating candidates as provided in subtitle C.
									(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue Code shall
				apply.
									BEligibility and
				certification
							511.Eligibility
								(a)In
				generalA candidate for the office of Representative in, or
				Delegate or Resident Commissioner to, the Congress is eligible to receive an
				allocation from the Fund for any election if the candidate meets the following
				requirements:
									(1)The candidate
				files with the Commission a statement of intent to seek certification as a
				participating candidate under this title during the period beginning on the
				Fair Elections start date and ending on the last day of the Fair Elections
				qualifying period.
									(2)The candidate
				meets the qualifying contribution requirements of section 512.
									(3)Not later than the
				last day of the Fair Elections qualifying period, the candidate files with the
				Commission an affidavit signed by the candidate and the treasurer of the
				candidate's principal campaign committee declaring that the candidate—
										(A)has complied and,
				if certified, will comply with the contribution and expenditure requirements of
				section 513;
										(B)if certified, will
				comply with the debate requirements of section 514;
										(C)if certified, will
				not run as a nonparticipating candidate during such year in any election for
				the office that such candidate is seeking; and
										(D)has either
				qualified or will take steps to qualify under State law to be on the
				ballot.
										(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to receive an allocation from the Fund for a general election or a
				general runoff election unless the candidate’s party nominated the candidate to
				be placed on the ballot for the general election or the candidate otherwise
				qualified to be on the ballot under State law.
								512.Qualifying
				contribution requirement
								(a)In
				generalA candidate for the office of Representative in, or
				Delegate or Resident Commissioner to, the Congress meets the requirement of
				this section if, during the Fair Elections qualifying period, the candidate
				obtains—
									(1)a number of
				qualifying contributions equal to or greater than 1,500; and
									(2)a total dollar
				amount of qualifying contributions equal to or greater than $50,000.
									(b)Requirements
				relating to receipt of qualifying contributionEach qualifying
				contribution—
									(1)may be made by
				means of a personal check, money order, debit card, credit card, or electronic
				payment account;
									(2)shall be
				accompanied by a signed statement containing—
										(A)the contributor’s
				name and the contributor's address in the State in which the contributor is
				registered to vote;
										(B)an oath declaring
				that the contributor—
											(i)understands that
				the purpose of the qualifying contribution is to show support for the candidate
				so that the candidate may qualify for Fair Elections financing;
											(ii)is making the
				contribution in his or her own name and from his or her own funds;
											(iii)has made the
				contribution willingly; and
											(iv)has not received
				anything of value in return for the contribution; and
											(3)shall be
				acknowledged by a receipt that is sent to the contributor with a copy kept by
				the candidate for the Commission and a copy kept by the candidate for the
				election authorities in the State with respect to which the candidate is
				seeking election; and
									(c)Verification of
				qualifying contributionsThe Commission shall establish
				procedures for the auditing and verification of qualifying contributions to
				ensure that such contributions meet the requirements of this section.
								513.Contribution
				and expenditure requirements
								(a)General
				ruleA candidate for the
				office of Representative in, or Delegate or Resident Commissioner to, the
				Congress meets the requirements of this section if, during the election cycle
				of the candidate, the candidate—
									(1)except as provided
				in subsection (b), accepts no contributions other than—
										(A)qualifying
				contributions;
										(B)qualified small
				dollar contributions;
										(C)allocations from
				the Fund under section 522;
										(D)matching
				contributions under section 523; and
										(E)vouchers provided
				to the candidate under section 524;
										(2)makes no
				expenditures from any amounts other than from—
										(A)qualifying
				contributions;
										(B)qualified small
				dollar contributions;
										(C)allocations from
				the Fund under section 522;
										(D)matching
				contributions under section 523; and
										(E)vouchers provided
				to the candidate under section 524; and
										(3)makes no
				expenditures from personal funds or the funds of any immediate family member
				(other than funds received through qualified small dollar contributions and
				qualifying contributions).
									For
				purposes of this subsection, a payment made by a political party in
				coordination with a participating candidate shall not be treated as a
				contribution to or as an expenditure made by the participating
				candidate.(b)Contributions
				for leadership PACs, etcA political committee of a participating
				candidate which is not an authorized committee of such candidate may accept
				contributions other than contributions described in subsection (a)(1) from any
				person if—
									(1)the aggregate
				contributions from such person for any calendar year do not exceed $100;
				and
									(2)no portion of such
				contributions is disbursed in connection with the campaign of the participating
				candidate.
									(c)ExceptionNotwithstanding
				subsection (a), a candidate shall not be treated as having failed to meet the
				requirements of this section if any contributions that are not qualified small
				dollar contributions, qualifying contributions, or contributions that meet the
				requirements of subsection (b) and that are accepted before the date the
				candidate files a statement of intent under section 511(a)(1) are—
									(1)returned to the
				contributor; or
									(2)submitted to the
				Commission for deposit in the Fund.
									514.Debate
				requirementA candidate for
				the office of Representative in, or Delegate or Resident Commissioner to, the
				Congress meets the requirements of this section if the candidate participates
				in at least—
								(1)1 public debate
				before the primary election with other participating candidates and other
				willing candidates from the same party and seeking the same nomination as such
				candidate; and
								(2)2 public debates
				before the general election with other participating candidates and other
				willing candidates seeking the same office as such candidate.
								515.Certification
								(a)In
				generalNot later than 5 days
				after a candidate files an affidavit under section 511(a)(3), the Commission
				shall—
									(1)certify whether or
				not the candidate is a participating candidate; and
									(2)notify the
				candidate of the Commission's determination.
									(b)Revocation of
				certification
									(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—
										(A)a candidate fails
				to qualify to appear on the ballot at any time after the date of certification;
				or
										(B)a candidate
				otherwise fails to comply with the requirements of this title, including any
				regulatory requirements prescribed by the Commission.
										(2)Repayment of
				benefitsIf certification is revoked under paragraph (1), the
				candidate shall repay to the Fund an amount equal to the value of benefits
				received under this title plus interest (at a rate determined by the
				Commission) on any such amount received.
									CBenefits
							521.Benefits for
				participating candidates
								(a)In
				generalFor each election with respect to which a candidate is
				certified as a participating candidate, such candidate shall be entitled
				to—
									(1)an allocation from
				the Fund to make or obligate to make expenditures with respect to such
				election, as provided in section 522;
									(2)matching
				contributions, as provided in section 523; and
									(3)for the general
				election, vouchers for broadcasts of political advertisements, as provided in
				section 524.
									(b)Restriction on
				uses of allocations from the FundAllocations from the Fund
				received by a participating candidate under sections 522 and matching
				contributions under section 523 may only be used for campaign-related
				costs.
								(c)Remitting
				Allocations From the Fund
									(1)In
				generalNot later than the
				date that is 45 days after an election in which the participating candidate
				appeared on the ballot, such participating candidate shall remit to the
				Commission for deposit in the Fund an amount equal to the lesser of—
										(A)the amount of money in the candidate’s
				campaign account; or
										(B)the sum of the allocations from the Fund
				received by the candidate under section 522 and the matching contributions
				received by the candidate under section 523.
										(2)ExceptionIn the case of a candidate who qualifies to
				be on the ballot for a primary runoff election, a general election, or a
				general runoff election, the amounts described in paragraph (1) may be retained
				by the candidate and used in such subsequent election, and paragraph (1) shall
				apply to the last applicable election in the election cycle.
									522.Allocations
				from the Fund
								(a)In
				generalThe Commission shall make allocations from the Fund under
				section 521(a)(1) to a participating candidate—
									(1)in the case of
				amounts provided under subsection (c)(1), not later than 48 hours after the
				date on which such candidate is certified as a participating candidate under
				section 515;
									(2)in the case of a
				general election, not later than 48 hours after—
										(A)the date of the
				certification of the results of the primary election or the primary runoff
				election; or
										(B)in any case in
				which there is no primary election, the date the candidate qualifies to be
				placed on the ballot; and
										(3)in the case of a
				primary runoff election or a general runoff election, not later than 48 hours
				after the certification of the results of the primary election or the general
				election, as the case may be.
									(b)Method of
				paymentThe Commission shall distribute funds available to
				participating candidates under this section through the use of an electronic
				funds exchange or a debit card.
								(c)Amounts
									(1)Primary election
				allocation; initial allocationExcept as provided in paragraph
				(5), the Commission shall make an allocation from the Fund for a primary
				election to a participating candidate in an amount equal to 40 percent of the
				base amount with respect to such participating candidate.
									(2)Primary runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a primary runoff election to a participating candidate in an
				amount equal to 25 percent of the amount the participating candidate was
				eligible to receive under this section for the primary election.
									(3)General election
				allocationExcept as provided in paragraph (5), the Commission
				shall make an allocation from the Fund for a general election to a
				participating candidate in an amount equal to 60 percent of the base amount
				with respect to such participating candidate.
									(4)General runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a general runoff election to a participating candidate in an
				amount equal to 25 percent of the base amount with respect to such
				candidate.
									(5)Uncontested
				elections
										(A)In
				generalIn the case of a primary or general election that is an
				uncontested election, the Commission shall make an allocation from the Fund to
				a participating candidate for such election in an amount equal to 25 percent of
				the allocation for that election with respect to such candidate.
										(B)Uncontested
				election definedFor purposes of this subparagraph, an election
				is uncontested if not more than 1 candidate has campaign funds (including
				payments from the Fund) in an amount equal to or greater than 10 percent of the
				allocation a candidate would be entitled to receive under this section for that
				election (determined without regard to this paragraph).
										(d)Base
				amountThe base amount for
				any candidate is an amount equal to 80 percent of the national average spending
				of the cycle by winning candidates in the last two election cycles.
								523.Matching
				payments for qualified small dollar contributions
								(a)In
				generalThe Commission shall pay to each participating candidate
				an amount equal to 400 percent of the amount of qualified small dollar
				contributions received by the candidate from individuals who are residents of
				the State in which such participating candidate is seeking election.
								(b)LimitationThe maximum payment under this section
				shall be the greater of—
									(1)200 percent of the
				allocation under paragraphs (1) through (4) of subsection (c) for that election
				with respect to such candidate; or
									(2)the percentage of
				the allocation determined by the Commission under section 531.
									(c)Time of
				paymentThe Commission shall make payments under this section not
				later than 2 business days after the receipt of a report made under subsection
				(d).
								(d)Reports
									(1)In
				generalEach participating candidate shall file reports of
				receipts of qualified small dollar contributions at such times and in such
				manner as the Commission may by regulations prescribe.
									(2)Contents of
				reportsEach report under this subsection shall disclose—
										(A)the amount of each
				qualified small dollar contribution received by the candidate;
										(B)the amount of each
				qualified small dollar contribution received by the candidate from a resident
				of the State in which the candidate is seeking election; and
										(C)the name, address,
				and occupation of each individual who made a qualified small dollar
				contribution to the candidate.
										(3)Frequency of
				reportsReports under this subsection shall be made no more
				frequently than—
										(A)once every month
				until the date that is 90 days before the date of the election;
										(B)once every week
				after the period described in subparagraph (A) and until the date that is 21
				days before the election; and
										(C)once every day
				after the period described in subparagraph (B).
										(4)Limitation on
				regulationsThe Commission may not prescribe any regulations with
				respect to reporting under this subsection with respect to any election after
				the date that is 180 days before the date of such election.
									(e)AppealsThe
				Commission shall provide a written explanation with respect to any denial of
				any payment under this section and shall provide for the opportunity for review
				and reconsideration within 5 business days of such denial.
								524.Political
				advertising vouchers
								(a)In
				generalThe Commission shall establish and administer a voucher
				program for the purchase of airtime on broadcasting stations for political
				advertisements in accordance with the provisions of this section.
								(b)CandidatesThe
				Commission shall only disburse vouchers under the program established under
				subsection (a) to participants certified pursuant to section 515 who have
				agreed in writing to keep and furnish to the Commission such records, books,
				and other information as it may require.
								(c)AmountsThe
				Commission shall disburse vouchers to each candidate certified under subsection
				(b) in the amount of $100,000 or the amount determined by the Commission under
				section 531.
								(d)Use
									(1)Exclusive
				useVouchers disbursed by the Commission under this section may
				be used only for the purchase of broadcast airtime for political advertisements
				relating to a general election for the office of Member of the House of
				Representatives (including a Delegate or Resident Commissioner to the Congress)
				by the participating candidate to which the vouchers were disbursed, except
				that—
										(A)a candidate may
				exchange vouchers with a political party under paragraph (2); and
										(B)a political party
				may use vouchers only to purchase broadcast airtime for political
				advertisements for generic party advertising (as defined by the Commission in
				regulations), to support candidates for State or local office in a general
				election, or to support participating candidates of the party in a general
				election for Federal office, but only if it discloses the value of the voucher
				used as an expenditure under section 315(d).
										(2)Exchange with
				political party committee
										(A)In
				generalA participating candidate who receives a voucher under
				this section may transfer the right to use all or a portion of the value of the
				voucher to a committee of the political party of which the individual is a
				candidate in exchange for money in an amount equal to the cash value of the
				voucher or portion exchanged.
										(B)Continuation of
				candidate obligationsThe transfer of a voucher, in whole or in
				part, to a political party committee under this paragraph does not release the
				candidate from any obligation under the agreement made under subsection (b) or
				otherwise modify that agreement or its application to that candidate.
										(C)Party committee
				obligationsAny political party committee to which a voucher or
				portion thereof is transferred under subparagraph (A)—
											(i)shall account
				fully, in accordance with such requirements as the Commission may establish,
				for the receipt of the voucher; and
											(ii)may not use the
				transferred voucher or portion thereof for any purpose other than a purpose
				described in paragraph (1)(B).
											(D)Voucher as a
				contributionIf a candidate transfers a voucher or any portion
				thereof to a political party committee under subparagraph (A)—
											(i)the value of the
				voucher or portion thereof transferred shall be treated as a contribution from
				the candidate to the committee, and from the committee to the candidate, for
				purposes of sections 302 and 304;
											(ii)the committee
				may, in exchange, provide to the candidate only funds subject to the
				prohibitions, limitations, and reporting requirements of title III of this Act;
				and
											(iii)the amount, if
				identified as a voucher exchange shall not be considered a
				contribution for the purposes of sections 315 and 513.
											(e)Value;
				acceptance; redemption
									(1)VoucherEach
				voucher disbursed by the Commission under this section shall have a value in
				dollars, redeemable upon presentation to the Commission, together with such
				documentation and other information as the Commission may require, for the
				purchase of broadcast airtime for political advertisements in accordance with
				this section.
									(2)AcceptanceA
				broadcasting station shall accept vouchers in payment for the purchase of
				broadcast airtime for political advertisements in accordance with this
				section.
									(3)RedemptionThe
				Commission shall redeem vouchers accepted by broadcasting stations under
				paragraph (2) upon presentation, subject to such documentation, verification,
				accounting, and application requirements as the Commission may impose to ensure
				the accuracy and integrity of the voucher redemption system.
									(4)Expiration
										(A)CandidatesA
				voucher may only be used to pay for broadcast airtime for political
				advertisements to be broadcast before midnight on the day before the date of
				the Federal election in connection with which it was issued and shall be null
				and void for any other use or purpose.
										(B)Exception for
				political party committeesA voucher held by a political party
				committee may be used to pay for broadcast airtime for political advertisements
				to be broadcast before midnight on December 31st of the odd-numbered year
				following the year in which the voucher was issued by the Commission.
										(5)Voucher as
				expenditureThe use of a voucher to purchase broadcast airtime
				constitutes an expenditure as defined in section 301(9)(A).
									(f)DefinitionsIn
				this section:
									(1)Broadcasting
				stationThe term broadcasting station has the
				meaning given that term by section 315(f)(1) of the Communications Act of
				1934.
									(2)Political
				partyThe term political party means a major party
				or a minor party as defined in section 9002 (3) or (4) of the Internal Revenue
				Code of 1986 (26 U.S.C. 9002 (3) or (4)).
									DAdministrative
				provisions
							531.Fair Elections
				Oversight Board
								(a)EstablishmentThere
				is established within the Federal Election Commission an entity to be known as
				the Fair Elections Oversight Board.
								(b)Structure and
				membership
									(1)In
				generalThe Board shall be composed of 5 members appointed by the
				President, of whom—
										(A)2 shall be
				appointed after consultation with the majority leader of the House of
				Representatives;
										(B)2 shall be
				appointed after consultation with the minority leader of the House of
				Representatives; and
										(C)1 shall be
				appointed upon the recommendation of the members appointed under subparagraphs
				(A) and (B).
										(2)Qualifications
										(A)In
				generalThe members shall be
				individuals who are nonpartisan and, by reason of their education, experience,
				and attainments, exceptionally qualified to perform the duties of members of
				the Board.
										(B)ProhibitionNo
				member of the Board may be—
											(i)an
				employee of the Federal Government;
											(ii)a
				registered lobbyist; or
											(iii)an officer or
				employee of a political party or political campaign.
											(3)DateMembers of the Board shall be appointed not
				later than 60 days after the date of the enactment of this Act.
									(4)TermsA member of the Board shall be appointed
				for a term of 5 years.
									(5)VacanciesA vacancy on the Board shall be filled not
				later than 30 calendar days after the date on which the Board is given notice
				of the vacancy, in the same manner as the original appointment. The individual
				appointed to fill the vacancy shall serve only for the unexpired portion of the
				term for which the individual’s predecessor was appointed.
									(6)ChairpersonThe Board shall designate a Chairperson
				from among the members of the Board.
									(c)Duties and
				powers
									(1)AdministrationThe Board shall have such duties and powers
				as the Commission may prescribe, including the power to administer the
				provisions of this title.
									(2)Review of fair
				elections financing
										(A)In
				generalAfter each general election for Federal office, the Board
				shall conduct a comprehensive review of the Fair Elections financing program
				under this title, including—
											(i)the maximum dollar
				amount of qualified small dollar contributions under section 501(11);
											(ii)the maximum and
				minimum dollar amounts for qualifying contributions under section
				501(10);
											(iii)the number and
				value of qualifying contributions a candidate is required to obtain under
				section 512 to qualify for allocations from the Fund;
											(iv)the amount of
				allocations from the Fund that candidates may receive under section 522;
											(v)the maximum amount
				of matching contributions a candidate may receive under section 523;
											(vi)the amount and
				usage of vouchers under section 524;
											(vii)the overall
				satisfaction of participating candidates and the American public with the
				program; and
											(viii)such other
				matters relating to financing of House of Representatives campaigns as the
				Board determines are appropriate.
											(B)Criteria for
				reviewIn conducting the review under subparagraph (A), the Board
				shall consider the following:
											(i)Qualifying
				contributions and qualified small dollar contributionsThe Board
				shall consider whether the number and dollar amount of qualifying contributions
				required and maximum dollar amount for such qualifying contributions and
				qualified small dollar contributions strikes a balance regarding the importance
				of voter involvement, the need to assure adequate incentives for participating,
				and fiscal responsibility, taking into consideration the number of primary and
				general election participating candidates, the electoral performance of those
				candidates, program cost, and any other information the Board determines is
				appropriate.
											(ii)Review of
				program benefitsThe Board shall consider whether the totality of
				the amount of funds allowed to be raised by participating candidates (including
				through qualifying contributions and small dollar contributions), allocations
				from the Fund under sections 522, matching contributions under section 523, and
				vouchers under section 524 are sufficient for voters in each State to learn
				about the candidates to cast an informed vote, taking into account the historic
				amount of spending by winning candidates, media costs, primary election dates,
				and any other information the Board determines is appropriate.
											(C)Adjustment of
				amounts
											(i)In
				generalBased on the review conducted under subparagraph (A), the
				Board shall provide for the adjustments of the following amounts:
												(I)the maximum dollar
				amount of qualified small dollar contributions under section 501(11)(C);
												(II)the maximum and
				minimum dollar amounts for qualifying contributions under section
				501(10)(A);
												(III)the number and
				value of qualifying contributions a candidate is required to obtain under
				section 512(a)(1);
												(IV)the base amount
				for candidates under section 522(d);
												(V)the maximum amount
				of matching contributions a candidate may receive under section 523(b);
				and
												(VI)the dollar amount
				for vouchers under section 524(c).
												(ii)RegulationsThe
				Commission shall promulgate regulations providing for the adjustments made by
				the Board under clause (i).
											(D)ReportNot
				later than March 30 following any general election for Federal office, the
				Board shall submit a report to Congress on the review conducted under paragraph
				(1). Such report shall contain a detailed statement of the findings,
				conclusions, and recommendations of the Board based on such review.
										(d)Meetings and
				hearings
									(1)MeetingsThe Board may hold such hearings, sit and
				act at such times and places, take such testimony, and receive such evidence as
				the Board considers advisable to carry out the purposes of this Act.
									(2)QuorumThree members of the Board shall constitute
				a quorum for purposes of voting, but a quorum is not required for members to
				meet and hold hearings.
									(e)ReportsNot
				later than March 30, 2011, and every 2 years thereafter, the Board shall submit
				to the Committee on House Administration of the House of Representatives a
				report documenting, evaluating, and making recommendations relating to the
				administrative implementation and enforcement of the provisions of this
				title.
								(f)Administration
									(1)Compensation of
				members
										(A)In
				generalEach member, other
				than the Chairperson, shall be paid at a rate equal to the daily equivalent of
				the minimum annual rate of basic pay prescribed for level IV of the Executive
				Schedule under section 5315 of title 5, United States Code.
										(B)ChairpersonThe Chairperson shall be paid at a rate
				equal to the daily equivalent of the minimum annual rate of basic pay
				prescribed for level III of the Executive Schedule under section 5314 of title
				5, United States Code.
										(2)Personnel
										(A)DirectorThe
				Board shall have a staff headed by an Executive Director. The Executive
				Director shall be paid at a rate equivalent to a rate established for the
				Senior Executive Service under section 5382 of title 5, United States
				Code.
										(B)Staff
				appointmentWith the approval of the Chairperson, the Executive
				Director may appoint such personnel as the Executive Director and the Board
				determines to be appropriate.
										(C)Actuarial
				experts and consultantsWith the approval of the Chairperson, the
				Executive Director may procure temporary and intermittent services under
				section 3109(b) of title 5, United States Code.
										(D)Detail of
				government employeesUpon the request of the Chairperson, the
				head of any Federal agency may detail, without reimbursement, any of the
				personnel of such agency to the Board to assist in carrying out the duties of
				the Board. Any such detail shall not interrupt or otherwise affect the civil
				service status or privileges of the Federal employee.
										(E)Other
				resourcesThe Board shall have reasonable access to materials,
				resources, statistical data, and other information from the Library of Congress
				and other agencies of the executive and legislative branches of the Federal
				Government. The Chairperson of the Board shall make requests for such access in
				writing when necessary.
										(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out the
				purposes of this subtitle.
								532.Administration
				provisionsThe Commission
				shall prescribe regulations to carry out the purposes of this title, including
				regulations—
								(1)to establish
				procedures for—
									(A)verifying the
				amount of valid qualifying contributions with respect to a candidate;
									(B)effectively and
				efficiently monitoring and enforcing the limits on the raising of qualified
				small dollar contributions;
									(C)effectively and
				efficiently monitoring and enforcing the limits on the use of personal funds by
				participating candidates;
									(D)monitoring the use
				of allocations from the Fund and matching contributions under this title
				through audits or other mechanisms; and
									(E)the administration
				of the voucher program under section 524; and
									(2)regarding the
				conduct of debates in a manner consistent with the best practices of States
				that provide public financing for elections.
								533.Violations and
				penalties
								(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate under section 515(a) accepts a contribution or makes an
				expenditure that is prohibited under section 513, the Commission shall assess a
				civil penalty against the candidate in an amount that is not more than 3 times
				the amount of the contribution or expenditure. Any amounts collected under this
				subsection shall be deposited into the Fund.
								(b)Repayment for
				improper use of Fair Elections Fund
									(1)In
				generalIf the Commission determines that any benefit made
				available to a participating candidate under this title was not used as
				provided for in this title or that a participating candidate has violated any
				of the dates for remission of funds contained in this title, the Commission
				shall so notify the candidate and the candidate shall pay to the Fund an amount
				equal to—
										(A)the amount of
				benefits so used or not remitted, as appropriate; and
										(B)interest on any
				such amounts (at a rate determined by the Commission).
										(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the Commission in
				accordance with section 309(a), including a referral by the Commission to the
				Attorney General in the case of an apparent knowing and willful violation of
				this
				title.
									.
			103.Prohibition on
			 joint fundraising committeesSection 302(e) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(e)) is amended by adding at the end the
			 following new paragraph:
				
					(6)No authorized
				committee of a candidate may establish a joint fundraising committee with a
				political committee other than an authorized committee of a
				candidate.
					.
			104.Limitation on
			 coordinated expenditures by political party committees with participating
			 candidates
				(a)In
			 generalSection 315(d)(3) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)) is amended—
					(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
					(2)by inserting before subparagraph (B), as
			 redesignated by paragraph (1), the following new subparagraph:
						
							(A)in the case of a
				candidate for election to the office of Representative in, or Delegate or
				Resident Commissioner to, the Congress who is a participating candidate (as
				defined in section 501), the lesser of—
								(i)10 percent of the
				allocation from the Fair Elections Fund that the participating candidate is
				eligible to receive for the general election under section 522(c); or
								(ii)the amount which
				would (but for this subparagraph) apply with respect to such candidate under
				subparagraph
				(B);
								.
					(b)Conforming
			 amendmentSection 315(d)(3) of such Act (2 U.S.C. 441a(d)(3)) is
			 amended—
					(1)in subparagraph
			 (B) (as redesignated by subsection (a)), by inserting who is not a
			 participating candidate (as so defined) after only one
			 Representative; and
					(2)in subparagraph
			 (C) (as redesignated by subsection (a)), by inserting who is not a
			 participating candidate (as so defined) after any other
			 State.
					105.Deposit of proceeds
			 from recovered spectrum auctionsSection 309(j)(8)(E)(ii) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)(ii)) is amended—
				(1)by striking
			 deposited in and inserting the following: "deposited as
			 follows:
					
						(I)90 percent of such
				proceeds deposited in
						;
				and
				(2)by adding at the
			 end the following:
					
						(II)10 percent of
				such proceeds deposited in the Fair Elections Fund established under section
				502 of the Federal Election Campaign Act of
				1971.
						.
				106.Designation of
			 overpayments as contributions to Fair Elections Fund
				(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
					
						IXDesignation of
				overpayments as contributions to Fair Elections Fund
							
								Sec. 6097. Designation.
							
							6097.Designation
								(a)In
				generalEvery individual
				(other than a nonresident alien) whose income tax liability for the taxable
				year is $10 or more may designate that $10 shall be paid over to the Fair
				Elections Fund in accordance with the provisions of section 502 of the Federal
				Election Campaign Act of 1971. In the case of a joint return of husband and
				wife having an income tax liability of $20 or more, each spouse may designate
				that $10 shall be paid to the fund.
								(b)DefinitionsFor
				purposes of this section—
									(1)Fair Elections
				FundThe term Fair
				Elections Fund means the fund established by section 502 of the Federal
				Election Campaign Act of 1971.
									(2)Income tax
				liabilityThe term income tax liability has the
				meaning given such term by section 6096(b).
									(c)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
									(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
									(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
									Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that such designation shall be made either on the first page
				of the return or on the page bearing the taxpayer’s signature.(d)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by chapter 1 (determined without regard to
				extensions).
								.
				(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IX. Designation of Overpayments as
				Contributions to Fair Elections
				Fund
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
				IIImproving voter
			 information
			201.Broadcasts
			 relating to all House candidates
				(a)Lowest unit
			 charge; national committeesSection 315(b) of the
			 Communications Act of 1934 (47 U.S.C.
			 315(b)) is amended—
					(1)by striking
			 to such office in paragraph (1) and inserting to such
			 office, or by a national committee of a political party on behalf of such
			 candidate in connection with such campaign,; and
					(2)by inserting
			 for pre-emptible use thereof after station in
			 subparagraph (A) of paragraph (1).
					(b)Preemption;
			 auditsSection 315 of such Act (47 U.S.C. 315) is amended—
					(1)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively and moving
			 them to follow the existing subsection (e);
					(2)by redesignating
			 the existing subsection (e) as subsection (c); and
					(3)by inserting after
			 subsection (c) (as redesignated by paragraph (2)) the following:
						
							(d)Preemption
								(1)In
				generalExcept as provided in paragraph (2), and notwithstanding
				the requirements of subsection (b)(1)(A), a licensee shall not preempt the use
				of a broadcasting station by a legally qualified candidate for the office of
				Representative in, or Delegate or Resident Commissioner to, the Congress who
				has purchased and paid for such use.
								(2)Circumstances
				beyond control of licenseeIf a program to be broadcast by a
				broadcasting station is preempted because of circumstances beyond the control
				of the station, any candidate or party advertising spot scheduled to be
				broadcast during that program shall be treated in the same fashion as a
				comparable commercial advertising spot.
								(e)AuditsDuring
				the 30-day period preceding a primary election and the 60-day period preceding
				a general election, the Commission shall conduct such audits as it deems
				necessary to ensure that each broadcaster to which this section applies is
				allocating television broadcast advertising time in accordance with this
				section and section
				312.
							.
					(c)Revocation of
			 license for failure To permit accessSection 312(a)(7) of the
			 Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended—
					(1)by striking
			 or repeated;
					(2)by inserting
			 or cable system after broadcasting station;
			 and
					(3)by striking
			 his candidacy and inserting the candidacy of the
			 candidate, under the same terms, conditions, and business practices as apply to
			 the most favored advertiser of the licensee.
					(d)Stylistic
			 amendmentsSection 315 of such Act (47 U.S.C. 315) is
			 amended—
					(1)by striking
			 the in subsection (f)(1), as redesignated by subsection (b)(1),
			 and inserting Broadcasting
			 station.—;
					(2)by striking
			 the in subsection (f)(2), as redesignated by subsection (b)(1),
			 and inserting Licensee;
			 station licensee.—; and
					(3)by inserting
			 Regulations.— in subsection (g), as
			 redesignated by subsection (b)(1), before The Commission.
					202.Broadcast rates
			 for participating candidatesSection 315(b) of the
			 Communications Act of 1934 (47 U.S.C.
			 315(b)), as amended by section 201(a), is amended—
				(1)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3); and
				(2)by adding at the
			 end the following:
					
						(3)Participating
				candidatesIn the case of a participating candidate (as defined
				under section 501(9) of the Federal Election Campaign Act of 1971), the charges
				made for the use of any broadcasting station for a television broadcast shall
				not exceed 80 percent of the lowest charge described in paragraph (1)(A)
				during—
							(A)the 45 days
				preceding the date of a primary or primary runoff election in which the
				candidate is opposed; and
							(B)the 60 days
				preceding the date of a general or special election in which the candidate is
				opposed.
							(4)Rate
				cardsA licensee shall provide to a candidate for Representative
				in, or Delegate or Resident Commissioner to, the Congress a rate card that
				discloses—
							(A)the rate charged
				under this subsection; and
							(B)the method that
				the licensee uses to determine the rate charged under this
				subsection.
							.
				203.FCC to
			 prescribe standardized form for reporting candidate campaign ads
				(a)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Federal Communications Commission shall initiate a rulemaking proceeding to
			 establish a standardized form to be used by broadcasting stations, as defined
			 in section 315(f)(1) of the Communications Act
			 of 1934 (47 U.S.C. 315(f)(1)), to record and report the purchase of
			 advertising time by or on behalf of a candidate for nomination for election, or
			 for election, to Federal elective office.
				(b)ContentsThe
			 form prescribed by the Commission under subsection (a) shall require,
			 broadcasting stations to report to the Commission and to the Federal Election
			 Commission, at a minimum—
					(1)the station call
			 letters and mailing address;
					(2)the name and
			 telephone number of the station’s sales manager (or individual with
			 responsibility for advertising sales);
					(3)the name of the
			 candidate who purchased the advertising time, or on whose behalf the
			 advertising time was purchased, and the Federal elective office for which he or
			 she is a candidate;
					(4)the name, mailing
			 address, and telephone number of the person responsible for purchasing
			 broadcast political advertising for the candidate;
					(5)notation as to
			 whether the purchase agreement for which the information is being reported is a
			 draft or final version; and
					(6)the following
			 information about the advertisement:
						(A)The date and time
			 of the broadcast.
						(B)The program in
			 which the advertisement was broadcast.
						(C)The length of the
			 broadcast airtime.
						(c)Internet
			 accessIn its rulemaking under subsection (a), the Commission
			 shall require any broadcasting station required to file a report under this
			 section that maintains an Internet website to make available a link to such
			 reports on that website.
				IIIResponsibilities
			 of the Federal Election Commission
			301.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.
			302.Filing by all
			 candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
					.
			303.Electronic
			 filing of FEC reportsSection
			 304(a)(11) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(a)(11)) is amended—
				(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;
				(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and
				(3)by striking
			 subparagraph (D).
				IVMiscellaneous
			 provisions
			401.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			402.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act shall
			 take effect on January 1, 2011.
			
